UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1985



PETER W. KRIEGSMANN,

                Plaintiff -Appellant,

          v.


FIRSTWORTHY, FWC Partners LP,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cv-02534-DKC)


Submitted:   February 28, 2008             Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter W. Kriegsmann, Appellant Pro Se. Bruce Stephen Harrison,
Kraig Betner Long, SHAWE & ROSENTHAL, LLP, Baltimore, Maryland;
Rebecca Siegel Singer, SINGER & GREENBERG, PLLC, Dallas, Texas, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peter W. Kriegsmann appeals the district court’s order

granting summary judgment to FWC Firstworthing (the “Employer”) and

dismissing his employment discrimination suit alleging a violation

of   the   Americans   with   Disabilities   Act   (“ADA”),   42   U.S.C.

§§ 12101-12300 (2000). On appeal, Kriegsmann alleges error by the

district court in dismissing his claims on the basis that his

carpal tunnel syndrome was not a qualifying disability under the

ADA, that he is otherwise a qualified individual with a disability

based on hearing loss from which he suffers, and he takes issue

with the district court’s description of his job title in its

memorandum opinion.

            This court reviews an award of summary judgment de novo.

Higgins v. E. I. Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).     Summary judgment is appropriate when there is no

genuine issue of material fact, given the parties’ respective

burdens of proof at trial.       Fed. R. Civ. P. 56(c); Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-49 (1986).        In determining

whether the moving party has shown there is no genuine issue of

material fact, a court must assess the factual evidence and all

inferences to be drawn therefrom in the light most favorable to the

non-moving party.      Id. at 255; Smith v. Virginia Commonwealth

Univ., 84 F.3d 672, 675 (4th Cir. 1996).




                                  - 2 -
          Our review of the record reveals no reversible error with

regard to the district court’s determination that Kriegsmann failed

to establish that he was a qualified individual with a disability

such that he proved a prima facie case under the ADA.         Moreover,

given the propriety of that determination, any claim of error with

regard to the district court’s description of his job title is

irrelevant.

          Accordingly,   we   affirm    the   district   court’s   order

granting the Employer’s motion for summary judgment.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -